  Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 1 of 12 - Page ID#: 1




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                  AT FRANKFORT

                                                  )
 TAYLOR et al.,                                   )
                                                  )
                                Plaintiffs,       )
                                                  ) Civ. No. ___________
                v.                                )
                                                  )
 KKR & CO., L.P., et al.                          )
                                                  )
                                Defendants.       )
                                                  )
                                                  )
                                                  )


                                    NOTICE OF REMOVAL

       Defendants KKR & Co. Inc. (formerly KKR & Co. L.P.), Henry R. Kravis, George R.

Roberts, Prisma Capital Partners, L.P., Girish Reddy, The Blackstone Group Inc. (formerly The

Blackstone Group L.P.), Blackstone Alternative Asset Management, L.P., J. Tomilson Hill,

Stephen A. Schwarzman, Pacific Alternative Asset Management Company, LLC, Jane Buchan,

R.V. Kuhns & Associates, Inc., Cavanaugh Macdonald Consulting, LLC, Ice Miller, LLP,

William S. Cook, and Michael Rudzik (“Defendants”), without waiving the right to assert any

and all defenses available to them, including lack of personal jurisdiction, hereby file this Notice

of Removal of the above-captioned matter from the Circuit Court for the County of Franklin,

Kentucky, to the United States District Court for the Eastern District of Kentucky, pursuant to 28

U.S.C. §§ 1441 and 1446. As required by 28 U.S.C. § 1446(a), copies of all process, pleadings,

and orders served upon Defendants are attached hereto as Exhibit A.

               In support of removal, Defendants state as follows:
    Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 2 of 12 - Page ID#: 2




                  1.       On July 9, 2021, Plaintiffs Tia Taylor, Ashley Hall-Nagy, and Bobby

Estes filed an amended complaint, newly styled as a purported class action, in the Circuit Court

for the County of Franklin, captioned Taylor et al., v. KKR & Co., L.P., et al., Civil Action No.

21-CI-00020 (the “State Court Action”).1 See Compl, included in Ex. A. Plaintiffs now purport

to maintain the State Court Action as a class “on behalf of” current and former Tier 3 members

of the Kentucky Retirement Systems (“KRS”).2 See id.

                  2.       Plaintiffs seek money damages, as well as declaratory and equitable relief,

based on allegations that certain Defendants participated in a joint enterprise and/or a civil

conspiracy; aided and abetted breaches of statutory, fiduciary, and other duties by other

Defendants; and/or violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1961-1968; and that all Defendants breached statutory, fiduciary, and other duties

owed to Plaintiffs. Plaintiffs also claim entitlement to punitive damages.

                  3.       This Court has original subject matter jurisdiction over the State Court

Action pursuant to 28 U.S.C. §§ 1331 and 1332. Pursuant to 28 U.S.C. § 1331, this Court has

federal question jurisdiction over the State Court Action because Plaintiffs have asserted a civil

RICO claim. Further, pursuant to 28 U.S.C. § 1332, this Court has diversity jurisdiction over

the State Court Action because this Action is brought as a purported class action in which the

total number of class members is alleged to be 100 or more, there is diversity of citizenship

between one plaintiff and one defendant, and the amount in controversy for the class members in

the aggregate exceeds the sum or value of $5 million, exclusive of interests or costs.




1
       Plaintiffs filed their original complaint on January 6, 2021, styled as a derivative action on behalf of the
Kentucky Retirement Systems.
2
         On April 1, 2021, KRS was restructured as the Kentucky Public Pensions Authority (“KPPA”). For
simplicity, Defendants continue to use the term “KRS” in this Notice of Removal when referring to KPPA.

                                                          2
  Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 3 of 12 - Page ID#: 3




               4.      Accordingly, removal is proper pursuant to 28 U.S.C. § 1441(a), which

provides that “[e]xcept as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or defendants, to the district court of the United

States for the district and division embracing the place where such action is pending.”

                                         JURISDICTION

  I.   This Court Has Federal Question Jurisdiction over This Action Pursuant to 28
       U.S.C. § 1331.

               5.      Federal courts have original jurisdiction over any claim “arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

               6.      RICO is a federal statute, codified at 18 U.S.C. §§ 1961-1968. Claims

brought under RICO arise under the laws of the United States and are properly filed “in any

appropriate United States district court.” 18 U.S.C. § 1964(c). Accordingly, a federal court has

original jurisdiction over a RICO claim pursuant to 28 U.S.C. § 1331, and a defendant may

remove a claim under RICO from state court to federal court pursuant to 28 U.S.C. § 1441. See

Kabealo v. Davis, 72 F.3d 129 (6th Cir. 1995) (“[T]he district court would have had original

jurisdiction over the action under 28 U.S.C. § 1331 because the amended complaint included a

claim arising under the laws of the United States, alleging a RICO violation pursuant to 18

U.S.C. § 1962.”).

               7.      The Complaint asserts a claim for alleged “civil violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–1968.” Ex.

Compl. ¶ 1; see also ¶ 301 (“This civil RICO claim is brought under 18 U.S.C. §§ 1962(b), (c)

and (d) . . . .”); ¶¶ 372-375 (alleging a cause of action under 18 U.S.C. §§ 1962(b), (c), and (d)).




                                                  3
  Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 4 of 12 - Page ID#: 4




Because Plaintiffs have brought a claim under the federal RICO law, this Court has original

federal question jurisdiction over the State Court Action pursuant to 28 U.S.C. § 1331.

               8.      Further, this Court has supplemental jurisdiction over the remaining

claims in this Action pursuant to 28 U.S.C. § 1367, which provides federal courts with

supplemental jurisdiction over “all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III.”

The Complaint acknowledges the factual overlap between the state and federal law claims,

asserting that “[m]any of the same acts and conduct pleaded earlier that constitute violations of

Kentucky law also constitute violations of federal law.” See Compl. ¶ 301. The allegations

supporting the state and federal law claims arise from the same transactions and occurrences, the

same parties and derive from a common nucleus of operative facts. Therefore, by Plaintiffs’

admission, the RICO and state law claims are so related as to form part of the same case or

controversy under Article III. This Court has and should thus exercise supplemental jurisdiction

over the state law claims.

               9.      This Action is removable pursuant to 28 U.S.C. § 1441(c) even if the

Court does not exert supplemental jurisdiction over the non-federal claims. First, as a class

action, this Action as a whole is removable under 28 U.S.C. § 1332. See infra Point II. Second,

the federal RICO claim is removable in any event under 28 U.S.C. § 1441(c).

 II.   This Court Has Diversity Jurisdiction over This Action Pursuant to 28 U.S.C. §
       1332.

               10.     This Court has original jurisdiction over this Action under the Class

Action Fairness Act of 2005 (“CAFA”). Under CAFA, District Courts have “original

jurisdiction of any civil action in which the matter in controversy exceeds the sum or value of




                                                 4
  Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 5 of 12 - Page ID#: 5




$5,000,000, exclusive of interest and costs, and is a class action in which any member of a class

of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2).

               11.     The Complaint was brought as a purported class action. Plaintiffs

expressly state that this “is a class action brought on behalf of current and former Tier 3

members” of KRS. See Compl. ¶ 1. Further, the number of putative class members is 100 or

greater, as Plaintiffs allege “there are approximately 100,000 Class Members.” Id. ¶ 340.

               12.     A party removing based on CAFA need only show that minimal diversity

exists, such that one class member is a citizen of a state different from that of one defendant. 28

U.S.C. § 1332(d)(2)(A); see also, e.g., Roberts v. Mars Petcare US, Inc., 874 F.3d 953, 955 (6th

Cir. 2017) (“[U]nder CAFA, federal courts may hear class actions with minimal diversity, such

that only one plaintiff and one defendant need be citizens of different States.”)

               13.     Plaintiffs allege they are citizens of the Commonwealth of Kentucky. See

Compl. ¶ 94.

               14.     Most of Defendants are citizens of states other than the Commonwealth of

Kentucky. For example, Defendant Reddy is a citizen of the State of New Jersey.

               15.     Thus, at least one purported class member is a citizen of a different state

than at least one defendant.

               16.     Pursuant to CAFA, the claims of the individual members in a class action

are aggregated to determine if the amount in controversy exceeds the sum or value of $5 million,

exclusive of interest and costs. 28 U.S.C. § 1332(d)(6). When making this determination, a

defendant need only demonstrate it is “more likely than not” that the amount in controversy

exceeds the jurisdictional threshold of $5 million in the aggregate. Johnson v. BLC Lexington

SNF, LLC, No. CV 5:19-064-DCR, 2019 WL 2216441, at *2 (E.D. Ky. May 22, 2019).



                                                 5
  Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 6 of 12 - Page ID#: 6




               17.     Here, the aggregate amount in controversy, as alleged, more likely than

not exceeds $5 million, exclusive of interest and costs. Plaintiffs claim that they and the other

putative class members “have contributed to and continue to contribute thousands of dollars of

their personal funds” to the KRS plan and are required to contribute between 5-9% of their pay

annually, and have “been injured due to the diminishment of their benefits as a result of the

wrongdoing alleged.” Compl. ¶¶ 25, 27, 174–176. Plaintiffs assert that the class’s compensatory

damage claims “include, at a minimum, the following: (i) damages for the losses incurred as a

result of lost ‘upside sharing’ including excessive plan expenses related to, inter alia, the Black

Box and other hedge fund investments, unsuitable investments, the loss of trust assets, the loss of

prudent investment opportunities and the loss of positive investment returns and accumulations;

and (ii) disgorgement of fees from appropriate Defendants which each received from the sale of,

the continued holding of, and the management of, unsuitable hedge fund products.” Id. ¶ 347.

               18.     Plaintiffs seek “to recover their and the other Tier 3 class members

individual compensatory and punitive damages and RICO treble damages.” Id. ¶ 17, Prayer for

Relief. In a proposed class of 100,000 members, seeking compensatory, punitive and treble

damages, the aggregate amount in controversy more likely than not exceeds $5 million.

                                    REMOVAL IS TIMELY

               19.       The original complaint in the Action, filed on January 6, 2021, was not

removable under either 28 U.S.C. §1331 or §1332. The original complaint did not assert a claim

arising under federal law and there was neither complete diversity between Plaintiffs and

Defendants nor CAFA diversity jurisdiction. The Action did not become removable until the

filing of the amended complaint on July 9, 2021 (defined supra as “Complaint”), which added a




                                                  6
    Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 7 of 12 - Page ID#: 7




new federal law claim and asserted all of Plaintiffs’ claims on behalf of a class, rather than

derivatively on behalf of KRS.

                  20.      Under 28 U.S.C. § 1446(b)(3), a “notice of removal may be filed within

30 days after receipt by the defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that the case is one

which is or has become removable.” 28 U.S.C. § 1446(b)(3).3

                  21.      Plaintiffs filed the Complaint on July 9, 2021, sending a copy to counsel

for defendants via email. Service of the Complaint has not been effected on all Defendants and

proof of service has not been filed by Plaintiffs.

                  22.      Accordingly, this Notice of Removal has been filed within 30 days of

Defendants’ receipt of the Complaint and is thus timely under 28 U.S.C. § 1446(b)(3).

                          PROCEDURAL REQUIREMENTS SATISFIED

                  23.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this

Court is the United States District Court for the district and division corresponding to the

Franklin Circuit Court, where the State Court Action was filed.

                  24.      All Defendants join in and consent to the removal of the Action.

                  25.      A copy of this notice will be served upon counsel for Plaintiffs and filed

with the Clerk of the Court for the Circuit Court for the County of Franklin, Kentucky.

                                                CONCLUSION

                  26.      Accordingly, pursuant to 28 U.S.C. §§ 1441 and 1446, removal of the

State Court Action to this Court is appropriate.


3
    28 U.S.C. § 1446(c), which provides that “[a] case may not be removed under subsection (b)(3) on the basis of
jurisdiction conferred by section 1332 more than 1 year after commencement of the action, unless the district court
finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing the action,” does not
apply here, where the action was originally commenced on January 6, 2021.

                                                         7
  Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 8 of 12 - Page ID#: 8




               27.    If any questions arise as to the propriety of the removal of this Action,

Defendants respectfully request the opportunity to present briefing and oral argument in support

of their position that this case is removable. Defendants further reserve the right to supplement

or amend this Notice of Removal.

               28.    No previous application has been made for the relief requested in this

Notice of Removal.

               WHEREFORE, Defendants respectfully notify this Court that, pursuant to 28

U.S.C. § 1441, they have removed the above action from the Circuit Court for the County of

Franklin, Kentucky, to this Court.


Respectfully submitted, this 19th day of July,




                                                 8
Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 9 of 12 - Page ID#: 9




                                   /s/ Barbara B. Edelman
                                   Barbara B. Edelman
                                   Grahmn N. Morgan
                                   John M. Spires
                                   Seth T. Church
                                   DINSMORE & SHOHL LLP
                                   250 W. Main Street, Suite 1400
                                   Lexington, Kentucky 40507
                                   Phone: (859) 425-1000
                                   Fax: (859) 425-1099
                                   barbara.edelman@dinsmore.com
                                   grahmn.morgan@dinsmore.com
                                   john.spires@dinsmore.com
                                   seth.church@dinsmore.com
                                   Counsel for Defendants KKR & Co. Inc. f/k/a KKR
                                   & Co. L.P., Henry Kravis, George Roberts, Michael
                                   Rudzik, Prisma Capital Partners LP, Girish Reddy,
                                   PAAMCO Prisma, LLC f/k/a Pacific Alternative
                                   Asset Management Company, LLC, and Jane
                                   Buchan

                                   Paul C. Curnin (to be admitted pro hac vice)
                                   Peter E. Kazanoff (to be admitted pro hac vice)
                                   Michael J. Garvey (to be admitted pro hac vice)
                                   David Elbaum (to be admitted pro hac vice)
                                   Sara A. Ricciardi (to be admitted pro hac vice)
                                   SIMPSON THACHER & BARTLETT LLP
                                   425 Lexington Avenue
                                   New York, New York 10017
                                   Phone: (212) 455-2000
                                   Fax: (212) 455-2502
                                   pcurnin@stblaw.com
                                   mgarvey@stblaw.com
                                   pkazanoff@stblaw.com
                                   david.elbaum@stblaw.com
                                   sricciardi@stblaw.com
                                   Counsel for Defendants Prisma Capital Partners
                                   LP, Girish Reddy, PAAMCO Prisma, LLC f/k/a
                                   Pacific Alternative Asset Management Company,
                                   LLC, Jane Buchan, and Michael Rudzik

                                   Barry Barnett (to be admitted pro hac vice)
                                   Steven Shepard (to be admitted pro hac vice)
                                   Abigail Noebels (to be admitted pro hac vice)
                                   Ryan Weiss (to be admitted pro hac vice)
                                   SUSMAN GODFREY LLP

                                      9
Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 10 of 12 - Page ID#: 10




                                    1301 Avenue of the Americas, 32nd Floor
                                    New York, NY 10019
                                    Phone: (212) 336-8330
                                    Fax: (212) 336-8340
                                    bbarnett@susmangodfrey.com
                                    sshepard@susmangodfrey.com
                                    anoebels@susmangodfrey.com
                                    rweiss@susmangodfrey.com
                                    Counsel for Defendants KKR & Co. Inc. f/k/a KKR
                                    & Co. L.P., Henry Kravis, and George Roberts

                                    /s/ Donald J. Kelly (w/ permission)
                                    Donald J. Kelly
                                    Virginia H. Snell
                                    Jordan M. White
                                    WYATT, TARRANT & COMBS LLP
                                    400 West Market Street, Suite 2000
                                    Louisville, KY 40202
                                    Phone: (502) 589-5235
                                    Fax: (502) 589-0309
                                    dkelly@wyattfirm.com
                                    vsnell@wyattfirm.com
                                    jwhite@wyattfirm.com
                                    Counsel for Defendants The Blackstone Group, Inc.
                                    f/k/a The Blackstone Group L.P., Blackstone
                                    Alternative Asset Management L.P., Steven A.
                                    Schwarzman and J. Tomilson Hill

                                    Brad S. Karp (to be admitted pro hac vice)
                                    Lorin L. Reisner (to be admitted pro hac vice)
                                    Andrew J. Ehrlich (to be admitted pro hac vice)
                                    Brette Tannenbaum (to be admitted pro hac vice)
                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP
                                    1285 Avenue of the Americas
                                    New York, NY 10019
                                    Phone: (212) 373-3316
                                    Fax: (212) 492-0316
                                    bkarp@paulweiss.com
                                    lreisner@paulweiss.com
                                    aehrlich@paulweiss.com
                                    btannenbaum@paulweiss.com
                                    Counsel for Defendants The Blackstone Group, Inc.
                                    f/k/a The Blackstone Group L.P., Blackstone
                                    Alternative Asset Management L.P., Steven A.
                                    Schwarzman and J. Tomilson Hill

                                      10
Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 11 of 12 - Page ID#: 11




                                    /s/ Philip W. Collier (w/ permission)
                                    Philip W. Collier
                                    Thad M. Barnes
                                    Jeffrey S. Moad
                                    STITES & HARBISON PLLC
                                    400 West Market Street, Suite 1800
                                    Louisville, KY 40202
                                    Phone: (502) 681-0415
                                    pcollier@stites.com
                                    tbarnes@stites.com
                                    jmoad@stites.com
                                    Counsel for Defendant R.V. Kuhns & Associates,
                                    Inc

                                    Robin E. McGuffin
                                    STITES & HARBISON PLLC
                                    250 West Main Street, Suite 2300
                                    Lexington, KY 40507
                                    Phone: (859) 226-2300
                                    rmcguffin@stites.com
                                    Counsel for Defendant R.V. Kuhns & Associates,
                                    Inc

                                    /s/ Cory Skolnick (w/ permission)
                                    Susan Pope
                                    Cory Skolnick
                                    FROST BROWN TODD LLC
                                    250 West Main Street, Suite 2800
                                    Lexington, KY 40507-1749
                                    Phone: (859) 231-0000
                                    Fax: (859) 231-0011
                                    spope@fbtlaw.com
                                    cskolnick@fbtlaw.com
                                    Counsel for Defendant Ice Miller, LLP

                                    Margaret A. Keeley (to be admitted pro hac vice)
                                    Ana C. Reyes (to be admitted pro hac vice)
                                    Alexander Zolan (to be admitted pro hac vice)
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street, N.W.
                                    Washington D.C. 20005
                                    Phone: (202) 434-5137
                                    Fax: (202) 434-5029
                                    mkeeley@wc.com
                                    areyes@wc.com
                                    azolan@wc.com

                                      11
Case: 3:21-cv-00029-GFVT Doc #: 1 Filed: 07/20/21 Page: 12 of 12 - Page ID#: 12




                                    Counsel for Defendant Ice Miller, LLP

                                    E. Kenly Ames (w/ permission)
                                    Charles E. English, Jr.
                                    E. Kenly Ames
                                    ENGLISH, LUCAS, PRIEST & OWSLEY LLP
                                    1101 College Street; P.O. Box 770
                                    Bowling Green, KY 42101
                                    Phone: (270) 781-6500
                                    Fax: (270) 782-7782
                                    benglish@elpolaw.com
                                    kames@elpolaw.com

                                    -and-

                                    Robert G. Brazier (to be admitted pro hac vice)
                                    Steven G. Hall (to be admitted pro hac vice)
                                    BAKER DONELSON BEARMAN CALDWELL
                                    & BERKOWITZ PC
                                    Suite 1600, Monarch Plaza
                                    3414 Peachtree Road, N.E.
                                    Atlanta, GA 30326
                                    Phone: (404) 577-6000
                                    Fax: (404) 238-9615
                                    shall@bakerdonelson.com
                                    rbrazier@bakerdonelson.com
                                    Counsel for Defendant Cavanaugh Macdonald
                                    Consulting, LLC

                                    /s/ Glenn A. Cohen (w/ permission)
                                    Glenn A. Cohen
                                    Lynn M. Watson
                                    SEILLER WATERMAN LLC
                                    462 S. Fourth Street, 22nd Floor
                                    Louisville, KY 40202
                                    Phone: (502) 584-7400
                                    Fax: (502) 583-2100
                                    gcohen@derbycitylaw.com
                                    watson@derbycitylaw.com
                                    Counsel for Defendant William Cook




                                      12
